Citation Nr: 0821347	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder from December 21, 1989, to October 
31, 1990.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability prior to November 1, 
1990.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 1997, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In that decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability evaluation, effective from May 6, 1992, and a 100 
percent disability evaluation, effective from June 3, 1996.  

In December 1999, the Board denied the veteran's claim of 
entitlement to an effective date earlier than May 6, 1992, 
for service connection for post-traumatic stress disorder.  

Pursuant to a Joint Motion, in an order in July 2001 order, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court) vacated the Board's 
December 1999 decision and remanded the matter to the Board.  
In a decision of June 2002, the Board again denied 
entitlement to an effective date earlier than May 6, 1992, 
for service connection for post-traumatic stress disorder.

Pursuant to a second Joint Motion, in August 2003, in an 
order, the Court vacated the Board's June 2002 decision and 
remanded the matter to the Board.  The Joint Motion specified 
that the Board had not considered whether a record of unit 
activities obtained for the purpose of granting service 
connection for post-traumatic stress disorder constituted a 
service department record warranting the application of 38 
C.F.R. § 3.156(c), under the Court's guidance as set forth in 
Spencer v. Brown, 4 Vet. App. 283 (1993).

In a decision in June 2004, the Board granted an effective 
date of December 21, 1989, for service connection for post-
traumatic stress disorder.  

In a rating decision in July 2004, the assigned a 30 percent 
rating for post-traumatic stress disorder from December 21, 
1989, and a 100 percent rating from June 3, 1996.  

In a rating decision in January 2006, the RO increased the 
rating for post-traumatic stress disorder to 100 percent 
effective November 1, 1990.  


FINDINGS OF FACT

1. From December 21, 1989, to October 31, 1990, post-
traumatic stress disorder does not produce considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are not so reduced as to result in 
considerable industrial impairment.  

2. From December 21, 1989, to October 31, 1990, the veteran's 
only service-connected disability was post-traumatic stress 
disorder, rated 30 percent disabling, which does not meet the 
minimum percentage standards for a total disability rating 
for compensation based on individual unemployability.

3. From December 21, 1989, to October 31, 1990, the service-
connected post-traumatic stress disorder does not preclude 
the veteran from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1. Since December 21, 1989, to October 31, 1990, the criteria 
for a rating higher than 30 percent for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 355 (West 1989, 
renumbered and amended 1991); 38 C.F.R. § 4.7, 4.132, 
Diagnostic Code 9411 (1989, 1990).

2. Prior to November 1, 1990, the criteria for a total 
disability rating for compensation based on individual 
unemployability have not been met.  38 U.S.C.A. § 355 (West 
1989, renumbered and amended 1991); 38 C.F.R. §§ 3.321, 4.16 
(1989, 1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a post-adjudication VCAA notice by letter 
dated in August 2005.  The veteran was notified of the 
evidence needed to substantiate the claim for total 
disability rating for compensation based on individual 
unemployability, namely evidence showing he was unable to be 
gainfully employed due to service-connected disabilities.  
The veteran was notified that VA would obtain VA records, and 
records of other Federal agencies and that he could submit 
private medical records.  The veteran was asked to submit any 
evidence that would include that in his possession.  In March 
2007 the veteran received notice of the provisions for 
disability ratings and for the effective date of the claims, 
that is, the date of receipt of the claims.

As the veteran's attorney has pointed out, the VCAA notice 
did not specifically refer to the evidence necessary to 
substantiate the maximum increased rating.  The defect was 
cured by actual knowledge on the part of the veteran, whose 
attorney in statements dated in July 2005, August 2005 and 
December 2005, argued that the veteran's service-connected 
post-traumatic stress disorder was more severe than his 
assigned 30 percent rating and the veteran was unemployable 
due to his service-connected post-traumatic stress disorder.  
As the content error did not affect the essential fairness of 
the adjudication and the purpose of the VCAA notice was not 
frustrated, the presumption of prejudicial error is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA 
notice error that does not affect the essential fairness of 
the adjudication is not prejudicial.). 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result). 

To the extent that the VCAA notice did not include the 
applicable Diagnostic Criteria, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, dated in August 2005, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  

As the content error does not affect the essential fairness 
of the adjudication of the claims, the presumption of 
prejudicial error as to the content error in the VCAA notice 
is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

In this case, as the VCAA notice came after the initial RO 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records.  

In August 2005, the veteran's representative argued that a 
retrospective medical opinion should be requested to evaluate 
the veteran's service-connected post-traumatic stress 
disorder from December 1989 to the date he was assigned a 100 
percent rating.  The Board finds that such an opinion is 
necessary as the claims folder includes a VA examination 
dated in February 1990 and treatment records from 1989 to 
1990.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

VA records show that in July 1989 the veteran was treated for 
anxiety and depression.  In September 1989, the veteran was 
described as alert and oriented. In a mental health intake 
summary of September 1989 it was reported that the veteran 
had flashbacks and nightmares and that he was very isolated, 
but started to develop new friends again.  His speech, 
thought, memory, behavior, insight and judgment were normal.  
His mood and affect were depressed.  

VA records show that in October 1989 the veteran had moderate 
post-traumatic stress disorder with good insight and 
cooperation and mild social withdrawal, but he performed his 
vocational duties very well.  In January 1990, the veteran 
had constant nightmares and flashbacks.  

On VA examination in February 1990, the veteran reported 
working for Sierra Plastics since August 1989.  The veteran 
complained of nightmares and flashbacks of traumatic events 
during service.  He complained of marked loss of interest in 
things and of social isolation.  The veteran did complain of 
sleep problems or outbursts of anger.  He was hyperalert and 
hypervigilant with startle response.  



The mental status evaluation showed the veteran was well 
groomed and dressed.  He was alert, cooperative, pleasant, 
and oriented.  His memory was intact. His affect and mood 
were appropriate to his thought content.  There was no 
evidence of delusions, hallucinations, or ideas of reference.  
He appeared to have good insight and judgment.  The diagnosis 
was chronic post-traumatic stress disorder.  

Mental health clinic records show that from April 1990 to 
June 1990 the veteran was treated for post-traumatic stress 
disorder.  The veteran was seen in the mental health clinic 
since September 1989 as ordered by a court.  Afterwards he 
worked as a sales representative and felt that was going 
well.  He complained of nightmares.  The diagnosis included 
was stable post-traumatic stress disorder without medication.  

An undated medical record showed the veteran had no interest 
in making friends and mostly kept to himself.  

In a statement received in April 1997, the veteran indicated 
that he has not worked since January 1990.  

Records from the Social Security Administration indicated the 
veteran stopped working in October 1990, and that his 
earnings in 1988 were $23, 446.00, in 1989 were $15, 397.00 
and in 1990 were $9871.00.  

The veteran's attorney in a statement dated in July 2005 
argued the veteran should be entitled to a 100 percent rating 
based on his inability to work due to his service-connected 
post-traumatic stress disorder.  

In statements dated in August 2005 and December 2005, the 
veteran's attorney argued that VA did not develop evidence 
regarding the degree of industrial impairment from December 
1989 and did not provide a retrospective medical opinion and 
did not consider staged ratings.  He pointed out that VA did 
not consider the veteran's diminished earnings from 1988 to 
1990, which constituted exceptional circumstances under 
38 C.F.R. § 3.321(b)(1).  

The attorney argued that from December 1989 to 1990 the 
veteran was entitled to at least a 70 percent rating for 
post-traumatic stress disorder.  He also argued that from 
December 1989 the veteran should have been granted total 
disability rating for compensation based on individual 
unemployability and been afforded an extra-schedular 
consideration.  He argued that 38 C.F.R. § 3.340(a) and 
4.16(b) were not adequately considered.  

In an affidavit dated in November 2005, the veteran asserted 
he last worked for Sierra Plastics in 1990, and he had to 
quit his job in April 1990 due to his post-traumatic stress 
disorder.

In his application for a total disability rating for 
compensation based on individual unemployability in December 
2005, the veteran indicated he stopped working for Sierra 
Plastics in October 1990, and that he had worked 40 hours per 
week and missed 1 day a week due to illness.  

Analysis

A Rating Higher than 30 percent for Post-Traumatic Stress 
Disorder from December 21, 1989, to October 31, 1990.

Post-traumatic stress disorder was rated under a general 
rating formula for mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411 in effect from 
December 21, 1989, to October 31, 1990, the criteria for a 
100 percent were attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must be 
demonstrated.  The veteran must also be demonstrably unable 
to obtain or retain employment.  



The criteria for a 70 percent rating were the ability to 
establish and maintain effective or favorable relationships 
with people are severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The criteria for 50 percent rating were the 
ability to establish or maintain effective or favorable 
relationships with people were considerably impaired and by 
reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in a considerable industrial impairment.  

Neither the number of symptoms, nor the type of symptoms, 
controls in determining whether the criteria for a higher 
rating have been met.  It is the effect of the symptoms, 
rather than the presence of symptoms, pertaining to the 
criteria for a higher rating, that determines the rating.  

On the basis of the VA examination in February 1990, the 
veteran exhibited feelings of isolation, but the remainder of 
the criteria for a higher rating, namely considerable or 
severe impairment of ability to maintain relationships, 
totally incapacitatitng psychoneurotic symptoms, considerable 
or severe industrial impairment or inability to maintain 
obtain or retain employment were not demonstrated.  

VA medical records from 1989 to 1990 are consistent with the 
VA examination of February 1990.  While the records show that 
the veteran was detached, he also showed he made efforts to 
develop new friendships.  These records also showed the 
veteran was alert and oriented, he had normal judgment and 
good insight. 

Furthermore, based on records of the Social Security 
Administration and the veteran's affidavit, the evidence does 
not suggest that the veteran had industrial impairment.  The 
record shows the veteran was employed in 1990.  Although the 
veteran inconsistently reported that he stopped working in 
January 1990, April 1990 and October 1990, in his application 
for a total disability rating in December 2005 and in the 
records of the Social Security Administration, he stated that 
he terminated his employment in October 1990.  Weighing the 
various conflicting statements and the documentation, the 
Board finds that the veteran stopped working in October 1990.  

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms between December 21, 1989, 
and October 31, 1990 do not warrant a rating higher than 30 
percent.  Taking into account all the evidence and for the 
above reasons, the preponderance of the evidence is against a 
rating higher than 30 percent for post-traumatic stress 
disorder, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

A Total Disability Rating
Prior to November 1, 1990

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16.

Subsection (b) of 38 C.F.R. § 4.16 provides that where a 
veteran fails to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a) as here the RO should submit the claim of 
unemployability to the VA Director of Compensation and 
Pension for extra-schedular consideration.  

The regulation implementing extra-schedular consideration, 38 
C.F.R. § 3.321(b)(1), provides that the governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

Pursuant to 38 C.F.R. § 4.16(c) in cases in which the only 
compensable disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.

In August 1990, 38 C.F.R. § 4.16(a) was revised to include 
the following: Marginal employment shall not be considered 
substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
United States Department of Commerce, Bureau of the Census, 
as the poverty threshold for one person.  Marginal employment 
may also be held to exist on facts found basis (including but 
not limited to employment in a protected environment such as 
a family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold. Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a)(effective August 
1990).

The veteran's only service-connected disability prior to 
November 1, 1990, was post-traumatic stress disorder which 
was rated 30 percent disabling and the 30 percent rating does 
not meet the threshold minimum percentage rating requirements 
of a 60 percent rating 38 C.F.R. § 4.16.  Furthermore, the 
veteran did not have a mental disorder assigned a 70 percent 
rating or a 100 percent schedular rating.

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extraschedular basis.  38 C.F.R. §§ 
3.321(b)(1), 4.17.

The governing norm in an exceptional case is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria as the veteran has not required 
frequent periods of hospitalization or marked interference of 
employment.  The veteran was employed until October 1990.  
The veteran's diminished earning capacity from 1988 to 1990 
does not rise to the level of marked interference of 
employment.  In his total disability rating for compensation 
based on individual unemployability claim of December 2005, 
the veteran indicated that when he stopped working for Sierra 
Plastics in October 1990, he worked 40 hours per week and 
missed one day a week due to illness.  For these reason, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.


ORDER

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder from December 21, 1989, to October 
31, 1990 is denied.  

Entitlement to a total disability rating for compensation 
based on individual unemployability prior to November 1, 
1990, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


